        Case 4:17-cv-00683-BSM Document 97 Filed 02/08/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

TIMOTHY SCOTT PERKINS                                                     PLAINTIFF

v.                         CASE NO. 4:17-CV-00683-BSM

DENISE ATWOOD, Sergeant,
Pulaski County Sheriff’s Office, et al.                              DEFENDANTS

                                          ORDER

      This case is dismissed with prejudice pursuant to the settlement reached at the

conference held before Magistrate Judge J. Thomas Ray. See Doc. No. 96.

      IT IS SO ORDERED this 8th day of February, 2021.




                                                  UNITED STATES DISTRICT JUDGE
